In an action to recover damages for slander and tortious interference with a contract, defendant appeals from so much of an order of the Supreme Court, Rockland County (Buell, J.), dated October 27,1983, as denied that branch of his motion which was for summary judgment as to the slander cause of action.
Order reversed, insofar as appealed from, on the law, with costs, and defendant’s motion for summary judgment granted in its entirety (see, Pappalardo v Meisel, 112 AD2d 277). Brown, J. P., Weinstein, Niehoff and Lawrence, JJ., concur.